DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 15/300,965, filed 09/30/2016 is a national stage entry of PCT/SE2015/050377, International Filing Date: 03/30/2015, which claims foreign priority to 1450395-7, filed 04/02/2014.  The effective filing date of April 2, 2014 is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2020 has been entered.
This Non-Final Office Action is in response to Applicant’s communication of 11/19/2020.
In the amendment filed 11/19/2020, claims 23-42 and 44 are pending. Claims 1-22 and 43 were previously cancelled. No additional claims have been cancelled, and no claims have been newly added.
All of the independent claims 23, 31, 35, and 44 have been amended.  
All pending claims have been examined on the merits. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 23-42 and 44 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter, because the claimed invention is directed to a judicial exception (i.e., a an abstract idea) without “significantly more”.  
In regards to Step 1 of the Alice analysis, Claims 23-42 and 43 all fall within the four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter (See MPEP §2106.03). 
More specifically, claims 23-30 and 44 are non-transitory computer-readable medium claims.  Claims 31-34 are apparatus claims, and claims 35-42 are method claims. 
However, in regards to revised Step 2A, Prong One of the Alice/Mayo analysis, all of the claims 23-42 and 44 recite a judicial exception: an abstract idea (See MPEP §2106.04). 
More specifically, claims 23-42 and 44 are directed to “Certain Methods of Organizing Human Activity", specifically “Commercial or Legal Interactions (Including Agreements in the form of Contracts; Legal Obligations; Advertising, Marketing, or Sales Activities or Behaviors; Business Relations)”, as discussed in MPEP §2106(a)(2) Parts (I) and (II), and in the 2019 Revised Patent Subject Matter Eligibility Guidance.   
As stated in the body of independent claim 23 (emphasis added): 
“wherein, after having completed a set-up phase and in parallel with the payment phase, the communication node is further configured by the first processor to initiate the delivery phase for forwarding the service-related secure content of at least one requested service selected by a user of a first mobile terminal of the plurality of mobile terminals from the service-provider node directly to the communication node, and after having completed the payment phase, from the communication node to a target entity via the first mobile terminal to complete the delivery phase”.  

Therefore, the claims recite the exchange of “secure content” in exchange for payment. 
However, the claims do not define the “secure content”.  The Examiner has found relevant art in which the “secure content” could be items as different as (1) video files subject to “digital rights management (DRM)” (see, for example, US 2014/0039945 A1 to Sasamoto et al.), and (2) tickets to a concert event or sports event, (see, for example US 2014/0039945 A1 to Coady et al. and US 2010/0268649 A1 to Roos et al.).  
Moreover, page of the present application’s specification provides (as an example) “secure content” as being (3) ticket data that is “loaded onto … a contactless smartcard issued by a public transportation operator (PTO)”. 
Therefore, the claimed feature is directed to an abstract idea.  
A similar abstract idea implemented on a general purpose computer was held to be ineligible subject matter by the U.S. Supreme Court in Alice Corp. Pty. Ltd. v. CLS Bank Int'l
In regards to revised Step 2A, Prong Two of the Alice/Mayo analysis, the pending claims recite an “abstract idea”, because the judicial exception is not integrated into a "practical application" of that exception. 
More specifically, according to the USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance in the Federal Register’s “Notices”, at Vol. 84, No. 4, p.54-55, (Jan. 7, 2019), at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf (emphasis added): 
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

In contrast, the presently pending claims are so broad that they impose no meaningful limit on the judicial exception, such that the claim is not more than a drafting effort designed to monopolize the judicial exception. 
More specifically, all additional elements in the claims (that are added to the judicial exception) merely do “no more than generally link the use of a judicial exception to a particular technological environment or field of use”. 
For example, the “secure content” could be items as different as (1) video files subject to “digital rights management (DRM)” (see, for example, US 2014/0039945 A1 to Sasamoto et al.), and (2) tickets to a concert event or sports event, (see, for example US 2014/0039945 A1 to Coady et al. and US 2010/0268649 A1 to Roos et al.).
Moreover, page of the present application’s specification defines “secure content” as being (3) ticket data that is “loaded onto … a contactless smartcard issued by a public transportation operator (PTO)”. 
Therefore, the “secure content” can be any information deemed to be important enough to require protection, thereby monopolizing the judicial exception. 
In regards to Step 2B of the Alice analysis, claims 23-42 and 44 do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception. 
The claims 23-42 and 44 merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, as discussed in MPEP § 2106.05(f). 
By way of example, in Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the steps in the claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’" 850 F.3d at 1339-40; 121 USPQ2d at 1945-46. The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946. In The court thus held the claims ineligible, because the additional limitations provided only a result-oriented solution and lacked details as to how the computer performed the modifications, which was equivalent to the words "apply it". 850 F.3d at 1341-42; 121 USPQ2d at 1947-48 (citing Electric Power Group., 830 F.3d at 1356, 1356, USPQ2d at 1743-44 (cautioning against claims "so result focused, so functional, as to effectively cover any solution to an identified problem")).

In addition, according to MPEP §2106.05(d)(II), “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity”: 
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).

ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 

iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-42 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0178862 to Angrish et al. (“Angrish”. Eff. Filed on Dec. 19, 2013) in view of US 2014/0039945 to Coady et al. (“Coady”. Filed Aug. 3, 2012.  Published Feb. 6, 2014). 
In regards to claim 23, the Angrish reference discloses: 
23. (Currently Amended) A non-transitory computer readable medium storing a program, the program for causing a first processor to establish a communication node on a first computer for delivering service-related secure content of a requested service to a target entity, the communication node configured by the first processor to:

(See Angrish, Fig. 1, “merchant point-of-sale (POS) computer 112”, and para. [0044]: “Merchant LAN also may be coupled to a merchant booking computer 110 and a merchant point-of-sale (POS) computer 112. In an embodiment, merchant booking computer 110 hosts or executes a booking application 116 having payment logic 118. An example of a commercially available embodiment of the booking application 116 is the Electronic Reservation Book (ERB) of OpenTable, Inc., San Francisco, Calif. Functions of the booking application 116 and payment logic 118 are compatible with features of the booking-payment app 103, and are described further in other sections herein. In general, the booking application is configured to communicate with a compatible server-based booking service to receive data relating to online table bookings, and is configured to receive data indicating a table at which a party is seated.)”)

establish a first communication link [[with]] directly between the communication node of the first computer and at least one network for direct communication with a plurality of mobile terminals connected to the at least one network;

(See Angrish, Fig. 1 and para. [0042], which discloses:
plurality of mobile terminals”;
“merchant local area network (LAN) 108”, which the Examiner interprets as corresponding to the claimed “one network for direct communication with a plurality of mobile terminals connected to the at least one network”; and
“merchant booking computer 110”, and a “merchant point-of-sale (POS) computer 112”, which the Examiner interprets as corresponding to the claimed “first computer”.)

(See also Angrish, para. [0042]: “In an embodiment, a plurality of mobile computing devices 102 is coupled using wireless links to a merchant local area network (LAN) 108 within the premises of a merchant. In this arrangement, the mobile computing devices 102 are communicatively coupled both directly to the merchant LAN 108 and indirectly to a public internetwork 120. In one embodiment, the merchant premises is a restaurant, but the techniques described herein also are usable in other contexts and use in dining or restaurant applications is not required. One or more other mobile computing devices 104 may be coupled wirelessly through a cellular network 106 to public internetwork 120. Merchant LAN 108 may be implemented using wired or wireless links, and may include a WAN gateway to other merchant sites, management centers or data centers. Network 120 broadly represents one or more LANs, WANs, and/or internetworks using any of wired, wireless, terrestrial, microwave or satellite links, and may include the public Internet.”)

(See also Angrish, para. [0043]: “Mobile computing devices 102, 104 of FIG. 1 broadly represent any of smartphones, tablet computers, other handheld computers, laptop computers, netbook computers, and ultrabook computers. Examples include IPHONE, IPAD or other APPLE IOS devices, ANDROID devices, and MICROSOFT WINDOWS devices. As shown for one mobile computing device 102, each of the devices 102, 104 may host or execute a booking-payment application (“app”) 103, the functions of which are further described herein. In general, in the context of a restaurant, the app 103 is configured to receiving table booking data, display existing table bookings, facilitate searching for available tables, facilitate searching for data relating to restaurants, display an open check or completed check for a particular party and table at a particular restaurant, and/or facilitate authorizing payment of the check using a payment card or payment account.)”)

(See also Angrish, para. [0044]: “Merchant LAN also may be coupled to a merchant booking computer 110 and a merchant point-of-sale (POS) computer 112. In an embodiment, merchant booking computer 110 hosts or executes a booking application 116 having payment logic 118.”)

establish a second communication link [[with]] directly between the communication node of the first computer and a service-provider node, the service-provider node established by a second processor on a second computer connected to the at least one network, the service-provider node configured by the second processor to provide the service-related secured content of the requested service by directly interacting with the communication node in a delivery phase; and


(See Angrish, Fig. 1 and para. [0042], which discloses:
“server-based payment application 134” in “service provider computer system 130” which the Examiner interprets as corresponding to the claimed “service-provider node”; and
“merchant booking computer 110”, and a “merchant point-of-sale (POS) computer 112”, which the Examiner interprets as corresponding to the claimed “first computer”.)

(See also Angrish, para. [0046]: “In general, payment plug-in 114 is configured to receive and respond to requests of the server-based payment application 134 to interact with the merchant POS computer 112 to obtain check data, to modify or mark check data, and to interoperate with the server-based booking service to facilitate payment of checks.

(See also Angrish, para. [0046]: “In an embodiment, a service provider computer system 130 and a payment network gateway computer 140 also are coupled to network 120. In an embodiment, the service provider computer system 130 comprises one or more computers, virtual machine instances, and/or data centers that are configured to host or execute one or more instances of a booking application 132, payment application 134, and database 136. In some embodiments, booking application 132 may be integrated with the payment application 134 and separate units are not required.”)

establish a third communication link [[with]] directly between the communication node of the first computer and an authorization node, the authorization node established by a third processor on a third computer connected to the at least one network, the authorization node configured by the third processor to effect payments and confirm completion of payment by directly interacting with the communication node in a payment phase;

(See Angrish, Fig. 1 and para. [0042], which discloses:
“merchant booking computer 110”, and a “merchant point-of-sale (POS) computer 112”, which the Examiner interprets as corresponding to the claimed “first computer”; and
“payment network gateway computer 140”, which the Examiner interprets as corresponding to the claimed “authorization node”.)

(See Angrish, para. [0046]: “In an embodiment, a service provider computer system 130 and a payment network gateway computer 140 also are coupled to network 120.”)

(See Angrish, para. [0047]: “In general, the payment application 134 is configured to receive instructions from payment logic and/or booking-payment application 103 to pay the amount of a guest check and to initiate a payment transaction in a payment network by sending messages or instructions to payment network gateway computer 140. For purposes of clarity, the payment network gateway computer 140 broadly represents elements of a payment network without unnecessary details relating to accepting bank computers and other elements.”)

(See Angrish, para. [0068]: “In other embodiments, the foregoing function may involve the service provider computer system 130 initiating a payment transaction via payment gateway computer 140 as described in connection with FIG. 4.”)

and the set-up phase comprising:
identifying, by the first mobile terminal to the communication node, the at least one requested service;
designating, by the communication node, the service-provider node to provide the at least one requested service to the first mobile terminal;
assigning, by the communication node, a transaction identifier in the service-provider node related to a payment to be received for the at least one requested service; and


(See Angrish, Fig. 5A, and para. [0086]: “In an embodiment, the order region 506 displays one or more line items that identify food, beverage or other items that the account owner or other members of the party have ordered at the restaurant. Line items shown as examples in FIG. 5A are “Pork Nachos” and “Single Chicken Taco”. The line items reflect data that was obtained from the merchant POS computer 110 and associated with a ticket for the table number that is indicated in the screen display 502. The order region 506 also may display a name of the server assigned to the table, “Cowans C” in this example, which also may be obtained from the merchant POS computer 110 in some embodiments.”)

However, under a conservative reading of Angrish, it does not expressly disclose the following feature. In contrast, Coady does disclose these features:
assigning, by the communication node, a cart identifier in the first mobile terminal linking the at least one requested service and the first mobile terminal to the payment to be provided for the at least one requested service.

(See also Coady, para. [0021], emphasis added: “In particular embodiments, an event management system 170 may use a "shopping cart" model to facilitate event registration. As an example and not by way of limitation, event management system 170 may present a user 101 with a plurality of event profiles. The user 101 may select one or more of the events to register for. When the user 101 selects an event profile on event management system 170, the event management system 170 may metaphorically add that item (e.g., registration for the event) to a shopping cart. If appropriate, the user 101 may also select a ticket type or a number of tickets for the event.”)

wherein, after having completed a set-up phase and in parallel with the payment phase, the communication node is further configured by the first processor to initiate the delivery phase for forwarding the service-related secure content  of at least one requested service selected by a user of a first mobile terminal of the plurality of mobile terminals from the service-provider node directly to the communication node, and after having completed the payment phase, from the communication node to a target entity via the first mobile terminal to complete the delivery phase; 


(See Coady’s Figure 1, which shows a “Mobile Client System 130”, a “Network 110”, a “Check-In System 160”, and an “Event Management System 170”, and the respective links between these components, each labelled “150”)

(See also Coady, para. [0021], emphasis added: “In particular embodiments, an event management system 170 may use a "shopping cart" model to facilitate event registration. As an example and not by way of limitation, event management system 170 may present a user 101 with a plurality of event profiles. The user 101 may select one or more of the events to register for. When the user 101 selects an event profile on event management system 170, the event management system 170 may metaphorically add that item (e.g., registration for the event) to a shopping cart. If appropriate, the user 101 may also select a ticket type or a number of tickets for the event. When the user 101 is done selecting event profiles, then all the items in the shopping cart may be "checked out" (i.e., ordered) when the user 101 provides purchase information (and possibly shipment information). In some embodiments, when a user 101 selects an event profile, then that event profile may be "checked out" The information may then be validated by the event management system 170, and the registration may be completed. At this point, the user 101 may be presented with a registration confirmation webpage or a receipt that displays the details of the event and registration details. Event management system 170 may also charge or withdraw funds from a financial account associated with user 101 based on the purchase information provided by the user 101. The "shopping cart" model may be facilitated by a client system 130 operating offline from event management system 170. In particular embodiments, after a user 101 purchases a ticket for an event, the event management system 170 may transmit or otherwise make available an electronic ticket for the event, which may be accessed by the user 101 on a suitable client system, such as, for example, a mobile client system 130. Each electronic ticket may include a unique ticket identifier that may be used to identify the electronic ticket and/or the attendee/user 101. Although this disclosure describes particular means for registering for events and purchasing tickets, this disclosure contemplates any suitable means for registering for events and purchasing tickets.”)

The Examiner interprets Coady’s “The information may then be validated by the event management system 170, and the registration may be completed. At this point, the user 101 may be presented with a registration confirmation webpage or a receipt that displays the details of the event and registration details” as being conducted “in parallel with the payment phase”.

The Examiner further interprets Coady’s “Event management system 170 may also charge or withdraw funds from a financial account associated with user 101 based on the purchase information provided by the user 101” as corresponding to the claimed “payment phase”.

The Examiner further interprets Coady’s “In particular embodiments, after a user 101 purchases a ticket for an event, the event management system 170 may transmit or otherwise make available an electronic ticket for the event, which may be accessed by the user 101 on a suitable client system, such as, for example, a mobile client system 130” as corresponding to the claimed “forwarding the service-related secure content at least one requested service selected by a user of a first mobile terminal … after having completed the payment phase, from the communication node to a target entity via the first mobile terminal to complete the delivery phase”.

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to combine the method for mobile phone based payment system for paying for a restaurant meal, as taught by Angrish above, with the mobile phone based payment system for paying for (and receiving) an event ticket (e.g. sports or concert event), as taught by Coady above, because both inventions are in the same art of using a mobile phone with a software-implemented application to pay for leisure/entertainment services.  
Furthermore, because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In regards to claim 24, Angrish discloses: 
24.  (Previously Presented) The non-transitory computer readable medium according to claim 23,  wherein, in the set-up phase, the communication node is further configured by the first processor to:
receive identification data from the first mobile terminal, and use the identification data to designate the at least one requested service by a service identifier; and in response to receipt of the identification data:
send the service identifier to the service-provider node, the service identifier being based on the identification data;

(See Angrish, Fig. 1, “service provider computer system 130”, and para. [0044]: “In general, payment logic 118 is configured to communicate table seating locations of seated parties to the booking application 132 and/or payment application 134 of the service provider computer system 130 to enable using those table locations as a basis to retrieve POS check data. In general, payment plug-in 114 is configured to receive and respond to requests of the server-based payment application 134 to interact with the merchant POS computer 112 to obtain check data, to modify or mark check data, and to interoperate with the server-based booking service to facilitate payment of checks.”)

receive a service description from the service-provider node, the service description being produced in response to the service identifier;
send a message based on the service description together with the cart identifier to the first mobile terminal; and
send the transaction identifier to the service-provider node, the transaction identifier associating the first mobile terminal with the payment associated with at least one requested service.


(See Angrish, para. [0045]: “Typically restaurants use a variety of POS systems. In an embodiment, POS plug-in program calls are abstracted into a set of generic calls so that the payment application 134 can be written using the generic calls without the need to communicate in a POS-specific manner. The generic calls communicate all messages and data between the service provider computer system 130 and payment plug-in 114 that are described herein, and at the plug-in, POS-specific libraries are configured to make POS-specific translations of requests, messages and data just before the requests are sent to the merchant POS computer 112. Similarly, the payment plug-in 114 is configured to transform responses and query results received from the merchant POS computer 112 to a generic format prior to communication to service provider computer system 130. As a result, the service provider computer system 130 can communicate with all restaurants at which a plug-in is installed to read as well as close checks..”)

In regards to claim 25, the combination of Angrish and Coady references discloses: 
25.  (Previously Presented) The non-transitory computer readable medium according to claim 24,  wherein the communication node is further configured by the first processor to effect the payment by:
receiving a payment authorization from the first mobile terminal to initiate the payment phase, the payment authorization including authorization data and the cart identifier;
sending a payment request to the authorization node; and
receiving a payment confirmation message from the authorization node, the payment confirmation message being issued in response to the payment request and indicating that payment has been effected to complete the payment phase.


(See Angrish, para. [0095]: “FIG. 5F illustrates a sixth example screen display that the mobile app may generate on a mobile computing device. In an embodiment, a confirmation screen display 530 of FIG. 5F is displayed in response to selecting the pay button 524 and successfully performing a payment transaction. In one embodiment, confirmation screen display 530 comprises a confirmation notification 532 that specifies a confirmed payment amount, a check number, a restaurant identifier, and an e-mail address to which a confirmed receipt has been sent. One or more of the values may be omitted or changed in different embodiments.”)

In regards to claim 26, the combination of Angrish and Coady references discloses: 
26.  (Previously Presented) The non-transitory computer readable medium according to claim 25,  wherein the communication node is further configured by the first processor, in the delivery phase, to forward the secure content to the target entity by:
receiving a service call from the service-provider node, the service call being issued in response to receipt of the transaction identifier provided by the communication node;


(See Angrish, Fig. 5A, and para. [0086]: “In an embodiment, the order region 506 displays one or more line items that identify food, beverage or other items that the account owner or other members of the party have ordered at the restaurant. Line items shown as examples in FIG. 5A are “Pork Nachos” and “Single Chicken Taco”. The line items reflect data that was obtained from the merchant POS computer 110 and associated with a ticket for the table number that is indicated in the screen display 502. The order region 506 also may display a name of the server assigned to the table, “Cowans C” in this example, which also may be obtained from the merchant POS computer 110 in some embodiments.”)

and in response to the receipt of the service call:
sending a first operation identifier to the first mobile terminal, the first operation identifier associating the cart identifier to the transaction identifier;
sending a second operation identifier to the service-provider node, the second operation identifier matching the first operation identifier; and
receiving the secure content from the service-provider node; and in response to receipt of the payment confirmation message completing the payment phase:
forwarding at least one data message to the first mobile terminal associated with the target entity, the at least one data message containing the secure content.


(See Angrish, para. [0068]: “In one embodiment, the payment plug-in 114 is configured to cause merchant POS computer 112 to generate and display a graphical button on the console for a check which when selected initiates the payment process to claim payment for the check. Using this function, service staff at the restaurant can cause the merchant POS computer 112 to communicate via the plug-in 114 with the service provider computer system 130 and mobile app 103 to close out the transaction with the diner's pre-selected credit card and pre-selected tip-amount. In some embodiments, the foregoing function may involve the service provider computer system 130 sending an encrypted or otherwise secured copy of payment card details to the merchant POS computer 112 via the plug-in 114 to permit the restaurant to charge the card for the ticket total amount using the restaurant's own payment networks. In other embodiments, the foregoing function may involve the service provider computer system 130 initiating a payment transaction via payment gateway computer 140 as described in connection with FIG. 4.”)

In regards to claim 27, the combination of Angrish and Coady references discloses: 
27.  (Previously Presented) The non-transitory computer readable medium according to claim 26,  wherein, after having forwarded the at least one data message to the first mobile terminal, the communication node is further configured by the first processor to:
receive at least one confirmation message from the first mobile terminal, a final one of the at least one confirmation message indicating that the forwarding of the secure content to the first mobile terminal has been completed successfully.

(See Angrish, para. [0095]: “FIG. 5F illustrates a sixth example screen display that the mobile app may generate on a mobile computing device. In an embodiment, a confirmation screen display 530 of FIG. 5F is displayed in response to selecting the pay button 524 and successfully performing a payment transaction. In one embodiment, confirmation screen display 530 comprises a confirmation notification 532 that specifies a confirmed payment amount, a check number, a restaurant identifier, and an e-mail address to which a confirmed receipt has been sent. One or more of the values may be omitted or changed in different embodiments.”)

In regards to claim 28, the combination of Angrish and Coady references discloses: 
28.  (Previously Presented) The non-transitory computer readable medium according to claim 27,  wherein, after having received the final one of the at least one confirmation message, the communication node is further configured by the first processor to:

send a general confirmation message to the service-provider node, the general confirmation message indicating that the forwarding of the secure content to the first mobile terminal has been completed successfully.


(See Angrish, para. [0095]: “FIG. 5F illustrates a sixth example screen display that the mobile app may generate on a mobile computing device. In an embodiment, a confirmation screen display 530 of FIG. 5F is displayed in response to selecting the pay button 524 and successfully performing a payment transaction. In one embodiment, confirmation screen display 530 comprises a confirmation notification 532 that specifies a confirmed payment amount, a check number, a restaurant identifier, and an e-mail address to which a confirmed receipt has been sent. One or more of the values may be omitted or changed in different embodiments.”)

In regards to claim 29, the combination of Angrish and Coady references discloses: 
29.  (Previously Presented) The non-transitory computer readable medium according to claim 28,  wherein, after having sent the general confirmation message, the communication node is further configured by the first processor to:

receive a service-complete confirmation message from the service-provider node; and in response to receipt of the service-complete confirmation message, cancel the transaction identifier assigning the service-provider node to the at least one requested service provided to the first mobile terminal.

(See Angrish, para. [0045]: “In an embodiment, the merchant POS computer 112 is configured to perform point of sale functions such as, in the context of a restaurant, opening guest tickets or guest checks, entering orders for food, beverage or merchandise, revising or canceling orders, printing guest checks, associating guest checks with table numbers, and similar functions.”)

In regards to claim 30, the combination of Angrish and Coady references discloses: 
30.  (Previously Presented) The non-transitory computer readable medium according to claim 29,  wherein:
the service-complete confirmation message is associated with a service result specifying an effect   that the secure content has been delivered; and
the communication node is further configured by the first processor to send a message based on the service result to the first mobile terminal in response to the service result to complete the delivery phase.

(See Angrish, para. [0095]: “FIG. 5F illustrates a sixth example screen display that the mobile app may generate on a mobile computing device. In an embodiment, a confirmation screen display 530 of FIG. 5F is displayed in response to selecting the pay button 524 and successfully performing a payment transaction. In one embodiment, confirmation screen display 530 comprises a confirmation notification 532 that specifies a confirmed payment amount, a check number, a restaurant identifier, and an e-mail address to which a confirmed receipt has been sent. One or more of the values may be omitted or changed in different embodiments.”)

In regards to claim 31, the Angrish reference discloses: 
31.  (Currently Amended) A mobile terminal for requesting delivery of service-related secure content of a requested service to a target entity via the mobile terminal, the mobile terminal comprising:
a mobile terminal processor; and
a wireless communication link connecting the mobile terminal processor to at least one network for direct communication with a communication node, the communication node established by a first processor on a first computer connected to the at least one network, the communication node configured by the first processor to, via the wireless communication link:

(See Angrish, Fig. 1, “106 cellular network“, and para. [0042]: “One or more other mobile computing devices 104 may be coupled wirelessly through a cellular network 106 to public internetwork 120. Merchant LAN 108 may be implemented using wired or wireless links, and may include a WAN gateway to other merchant sites, management centers or data centers. Network 120 broadly represents one or more LANs, WANs, and/or internetworks using any of wired, wireless, terrestrial, microwave or satellite links, and may include the public Internet.”)

establish a first communication link [[with]] directly between the communication node of the first computer and the at least one network for direct communication with the mobile terminal;

(See Angrish, Fig. 1 and para. [0042], which discloses:

“mobile computing devices 102”, and “mobile computing devices 104” which the Examiner interprets as corresponding to the claimed “plurality of mobile terminals”;
“merchant local area network (LAN) 108”, which the Examiner interprets as corresponding to the claimed “one network for direct communication with a plurality of mobile terminals connected to the at least one network”; and
“merchant booking computer 110”, and a “merchant point-of-sale (POS) computer 112”, which the Examiner interprets as corresponding to the claimed “first computer”.)

(See also Angrish, para. [0042]: “In an embodiment, a plurality of mobile computing devices 102 is coupled using wireless links to a merchant local area network (LAN) 108 within the premises of a merchant. In this arrangement, the mobile computing devices 102 are communicatively coupled both directly to the merchant LAN 108 and indirectly to a public internetwork 120. In one embodiment, the merchant premises is a restaurant, but the techniques described herein also are usable in other contexts and use in dining or restaurant applications is not required. One or more other mobile computing devices 104 may be coupled wirelessly through a cellular network 106 to public internetwork 120. Merchant LAN 108 may be implemented using wired or wireless links, and may include a WAN gateway to other merchant sites, management centers or data centers. Network 120 broadly represents one or more LANs, WANs, and/or internetworks using any of wired, wireless, terrestrial, microwave or satellite links, and may include the public Internet.”)

(See also Angrish, para. [0043]: “Mobile computing devices 102, 104 of FIG. 1 broadly represent any of smartphones, tablet computers, other handheld computers, laptop computers, netbook computers, and ultrabook computers. Examples include IPHONE, IPAD or other APPLE IOS devices, ANDROID devices, and MICROSOFT WINDOWS devices. As shown for one mobile computing device 102, each of the devices 102, 104 may host or execute a booking-payment application (“app”) 103, the functions of which are further described herein. In general, in the context of a restaurant, the app 103 is configured to receiving table booking data, display existing table bookings, facilitate searching for available tables, facilitate searching for data relating to restaurants, display an open check or completed check for a particular party and table at a particular restaurant, and/or facilitate authorizing payment of the check using a payment card or payment account.)”)

(See also Angrish, para. [0044]: “Merchant LAN also may be coupled to a merchant booking computer 110 and a merchant point-of-sale (POS) computer 112. In an embodiment, merchant booking computer 110 hosts or executes a booking application 116 having payment logic 118.”)


establish a second communication link [[with]] directly between the communication node of the first computer and a service-provider node, the service-provider node established by a second processor on a second computer connected to the at least one network, the service-provider node configured by the second processor to provide service-related secure content of the requested service by directly interacting with the communication node in a delivery phase;

(See Angrish, Fig. 1 and para. [0042], which discloses:
service-provider node”; and
“merchant booking computer 110”, and a “merchant point-of-sale (POS) computer 112”, which the Examiner interprets as corresponding to the claimed “first computer”.)

(See also Angrish, para. [0046]: “In general, payment plug-in 114 is configured to receive and respond to requests of the server-based payment application 134 to interact with the merchant POS computer 112 to obtain check data, to modify or mark check data, and to interoperate with the server-based booking service to facilitate payment of checks.

(See also Angrish, para. [0046]: “In an embodiment, a service provider computer system 130 and a payment network gateway computer 140 also are coupled to network 120. In an embodiment, the service provider computer system 130 comprises one or more computers, virtual machine instances, and/or data centers that are configured to host or execute one or more instances of a booking application 132, payment application 134, and database 136. In some embodiments, booking application 132 may be integrated with the payment application 134 and separate units are not required.”)

establish a third communication link [[with]] directly between the communication node of the first computer and an authorization node, the authorization node established by a third processor on a third computer connected to the at least one network, the authorization node configured by a third processor to effect payments and confirm completion of payment by directly interacting with the communication node in a payment phase;

(See Angrish, Fig. 1 and para. [0042], which discloses:
“merchant booking computer 110”, and a “merchant point-of-sale (POS) computer 112”, which the Examiner interprets as corresponding to the claimed “first computer”; and
“payment network gateway computer 140”, which the Examiner interprets as corresponding to the claimed “authorization node”.)

(See Angrish, para. [0046]: “In an embodiment, a service provider computer system 130 and a payment network gateway computer 140 also are coupled to network 120.”)

(See Angrish, para. [0047]: “In general, the payment application 134 is configured to receive instructions from payment logic and/or booking-payment application 103 to pay the amount of a guest check and to initiate a payment transaction in a payment network by sending messages or instructions to payment network gateway computer 140. For purposes of clarity, the payment network gateway computer 140 broadly represents elements of a payment network without unnecessary details relating to accepting bank computers and other elements.”)

(See Angrish, para. [0068]: “In other embodiments, the foregoing function may involve the service provider computer system 130 initiating a payment transaction via payment gateway computer 140 as described in connection with FIG. 4.”)

However, under a conservative reading of Angrish, it does not expressly disclose the following feature. In contrast, Coady does disclose these features:
initiate, in response to user input identifying the requested service, the set-up phase wherein the communication node is further configured by the first processor to assign a transaction identifier in the service-provider node related to a payment to be received for the requested service, and to
assign a cart identifier in the mobile terminal linking the requested service and the first mobile terminal to the payment to be provided for the requested service; 

(See also Coady, para. [0021], emphasis added: “In particular embodiments, an event management system 170 may use a "shopping cart" model to facilitate event registration. As an example and not by way of limitation, event management system 170 may present a user 101 with a plurality of event profiles. The user 101 may select one or more of the events to register for. When the user 101 selects an event profile on event management system 170, the event management system 170 may metaphorically add that item (e.g., registration for the event) to a shopping cart. If appropriate, the user 101 may also select a ticket type or a number of tickets for the event.”)

wherein, after having completed a set-up phase and in parallel with the payment phase, the communication node is further configured by the first processor to initiate the delivery phase for forwarding the service-related secure content of the requested service from the service-provider node directly to the communication node, and after having completed the payment phase, from the communication node to the target entity via the mobile terminal to complete the delivery phase;
 ….
effect the payment of the requested service through the payment phase via the authorization node;
receive the service-related secure content of the requested service directly from the service-provider node; and
after completion of the payment phase and in the delivery phase, transfer the service-related secure content to the target entity associated with the mobile terminal.

(See Coady’s Figure 1, which shows a “Mobile Client System 130”, a “Network 110”, a “Check-In System 160”, and an “Event Management System 170”, and the respective links between these components, each labelled “150”)

(See also Coady, para. [0021], emphasis added: “In particular embodiments, an event management system 170 may use a "shopping cart" model to facilitate event registration. As an example and not by way of limitation, event management system 170 may present a user 101 with a plurality of event profiles. The user 101 may select one or more of the events to register for. When the user 101 selects an event profile on event management system 170, the event management system 170 may metaphorically add that item (e.g., registration for the event) to a shopping cart. If appropriate, the user 101 may also select a ticket type or a number of tickets for the event. When the user 101 is done selecting event profiles, then all the items in the shopping cart may be "checked out" (i.e., ordered) when the user 101 provides purchase information (and possibly shipment information). In some embodiments, when a user 101 selects an event profile, then that event profile may be "checked out" by automatically prompting the user for purchase information, such as, for example, the user's name and purchase information. The user 101 then may be presented with a registration webpage that prompts the user for the user-specific registration information to complete the registration. That webpage may be pre-filled with information that was provided by the user 101 when registering for another event or when establishing a user profile on the event management system 170. The information may then be validated by the event management system 170, and the registration may be completed. At this point, the user 101 may be presented with a registration confirmation webpage or a receipt that displays the details of the event and registration details. Event management system 170 may also charge or withdraw funds from a financial account associated with user 101 based on the purchase information provided by the user 101. The "shopping cart" model may be facilitated by a client system 130 operating offline from event management system 170. In particular embodiments, after a user 101 purchases a ticket for an event, the event management system 170 may transmit or otherwise make available an electronic ticket for the event, which may be accessed by the user 101 on a suitable client system, such as, for example, a mobile client system 130. Each electronic ticket may include a unique ticket identifier that may be used to identify the electronic ticket and/or the attendee/user 101. Although this disclosure describes particular means for registering for events and purchasing tickets, this disclosure contemplates any suitable means for registering for events and purchasing tickets.”)

The Examiner interprets Coady’s “The information may then be validated by the event management system 170, and the registration may be completed. At this point, the user 101 may be presented with a registration confirmation webpage or a receipt that displays the details of the event and registration details” as being conducted “in parallel with the payment phase”.

The Examiner further interprets Coady’s “Event management system 170 may also charge or withdraw funds from a financial account associated with user 101 based on the purchase information provided by the user 101” as corresponding to the claimed “payment phase”.

The Examiner further interprets Coady’s “In particular embodiments, after a user 101 purchases a ticket for an event, the event management system 170 may transmit or otherwise make available an electronic ticket for the event, which may be accessed by the user 101 on a suitable client system, such as, for example, a mobile client system 130” as corresponding to the claimed “forwarding the service-related secure content of the requested service from the service-provider node directly to the communication node, and after having completed the payment phase, from the communication node to the target entity via the mobile terminal to complete the delivery phase”.

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to combine the method for mobile phone based payment system for paying for a restaurant meal, as taught by Angrish above, with the mobile phone based payment system for paying for (and receiving) an event ticket (e.g. sports or concert event), as taught by Coady above, because both inventions are in the same art of using a mobile phone with a software-implemented application to pay for leisure/entertainment services.  
Furthermore, because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claim 32, the Coady reference discloses: 
32. (Previously Presented) The mobile terminal according to claim 31, further configured by the mobile processor to include a communication module comprising at least one of:
a near-field-communication interface configured to transfer the secure content wirelessly to an external data carrier representing the target entity, and
a data interface configured to transfer the secure content to a secure element in, or physically linked to, the mobile terminal, the secure element containing the target entity.

(See Coady, Fig. 2a and para. [0024]: “FIG. 2A illustrates an example entrance to an event. The event entrance may be used to control egress for an event. The event entrance may include a check-in system 160 that is capable of communicating with a mobile client system 130 via a wireless access terminal. As an example and not by way of limitation, FIG. 2A illustrates a mobile client system 130 displaying an electronic ticket for “BIG EVENT.” The electronic ticket instructs the user 101 to “Touch to Check In,” which indicates that the user 101 may check-in to the event by touching or otherwise placing the mobile client system 130 in proximity with the wireless access terminal of the check-in system 160. The wireless access terminal may be, for example, a near-field communication (NFC) system, a radio-frequency identification (RFID) system, another suitable system, or any combination thereof. In particular embodiments, the wireless access terminal may include a near-field communication (NFC) interface. The NFC interface may allow for close-range communication, and may comply with various standards, such as, for example, ISO/IEC 18092, ECMA-340, ISO/IEC 21481, ECMA-352, ISO 14443, ISO 15693, other suitable standards, or any combination thereof. The NFC interface may have a range of approximately 2-4 cm, although other ranges are possible. The close-range communication with the NFC interface may take place via magnetic-field induction, allowing the NFC interface to communicate with other NFC interfaces or to retrieve information from tags having radio-frequency identification (RFID) circuitry. In particular embodiments, the NFC interface may permit near field communication between the check-in system 160 and other NFC-enabled electronic devices, such as, for example, a mobile client system 130. As an example and not by way of limitation, the NFC interface included with the check-in system 160 may enable data transfer between the check-in system 160 and the mobile client system 130. Although this disclosure describes and FIG. 2A illustrates a particular entrance to an event, this disclosure contemplates any suitable entrance to an event.

In regards to claim 33, the Coady reference discloses:
33.  (Previously Presented) The mobile terminal according to claim 31, further configured by the mobile processor to:
receive, from the first processor of the communication node, a message that is based on a service description of the requested service together with the cart identifier: and
in response to receiving the message based on the service description of the requested service, present a message on a display of the mobile terminal to notify a user that the secure content relating to the requested service is intended to be delivered to the mobile terminal.

(See also Coady, para. [0021], emphasis added: “In particular embodiments, an event management system 170 may use a "shopping cart" model to facilitate event registration. As an example and not by way of limitation, event management system 170 may present a user 101 with a plurality of event profiles. The user 101 may select one or more of the events to register for. When the user 101 selects an event profile on event management system 170, the event management system 170 may metaphorically add that item (e.g., registration for the event) to a shopping cart. If appropriate, the user 101 may also select a ticket type or a number of tickets for the event. When the user 101 is done selecting event profiles, then all the items in the shopping cart may be "checked out" (i.e., ordered) In particular embodiments, after a user 101 purchases a ticket for an event, the event management system 170 may transmit or otherwise make available an electronic ticket for the event, which may be accessed by the user 101 on a suitable client system, such as, for example, a mobile client system 130. Each electronic ticket may include a unique ticket identifier that may be used to identify the electronic ticket and/or the attendee/user 101. Although this disclosure describes particular means for registering for events and purchasing tickets, this disclosure contemplates any suitable means for registering for events and purchasing tickets.”)

In regards to claim 34, the Coady reference discloses:
34.  (Previously Presented) The mobile terminal according to claim 31, further configured by the mobile processor to:
receive, from the first processor of the communication node, a message specifying an effect   that the secure content has been delivered: and
based on the receipt of the message specifying the effect of the secure content, present a message on a display of the mobile terminal to notify a user that the target entity contains the secure content relating to the requested service.

(See also Coady, para. [0021], emphasis added: “In particular embodiments, an event management system 170 may use a "shopping cart" model to facilitate event registration. As an example and not by way of limitation, event management system 170 may present a user 101 with a plurality of event profiles. The user 101 may select one or more of the events to register for. When the user 101 selects an event profile on event management system 170, the event management system 170 may metaphorically add that item (e.g., registration for the event) to a shopping cart. If appropriate, the user 101 may also select a ticket type or a number of tickets for the event. When the user 101 is done selecting event profiles, then all the items in the shopping cart may be "checked out" (i.e., ordered) when the user 101 provides purchase information (and possibly shipment information). In some embodiments, when a user 101 selects an event profile, then that event profile may be "checked out" by automatically prompting the user for purchase information, such as, for example, the user's name and purchase information. The user 101 then may be presented with a registration webpage that prompts the user for the user-specific registration information to complete the registration. That webpage may be pre-filled with information that was provided by the user 101 when registering for another event or when establishing a user profile on the event management system 170. The information may then be validated by the event management system 170, and the registration may be completed. At this point, the user 101 may be presented with a registration confirmation webpage or a receipt that displays the details of the event and registration details. Event management system 170 In particular embodiments, after a user 101 purchases a ticket for an event, the event management system 170 may transmit or otherwise make available an electronic ticket for the event, which may be accessed by the user 101 on a suitable client system, such as, for example, a mobile client system 130. Each electronic ticket may include a unique ticket identifier that may be used to identify the electronic ticket and/or the attendee/user 101. Although this disclosure describes particular means for registering for events and purchasing tickets, this disclosure contemplates any suitable means for registering for events and purchasing tickets.”)

In regards to claim 35, the Angrish reference discloses: 
35.   (Currently Amended) A method of delivering service-related secure content of requested services to target entities, the method comprising:
establishing a first communication link with a communication node, the communication node established by a first processor on a first computer, the first communication link connecting the first computer  to at least one network;

(See Angrish, Fig. 1, “106 cellular network“, and para. [0042]: “One or more other mobile computing devices 104 may be coupled wirelessly through a cellular network 106 to public internetwork 120. Merchant LAN 108 may be implemented using wired or wireless links, and may include a WAN gateway to other merchant sites, management centers or data centers. Network 120 broadly represents one or more LANs, WANs, and/or internetworks using any of wired, wireless, terrestrial, microwave or satellite links, and may include the public Internet.”)

establishing a second communication link [[with]] directly between the communication node of the first computer and a service-provider node, the service-provider node established by a second processor on a second computer connected to the at least one network, the service-provider node configured by the second processor to provide service-related secure content of the requested services by directly interacting with the communication node in a delivery phase;

(See Angrish, Fig. 1, “service provider computer system 130”, and para. [0044]: “In general, payment logic 118 is configured to communicate table seating locations of seated parties to the booking application 132 and/or payment application 134 of the service provider computer system 130 to enable using those table locations as a basis to retrieve POS check data. In general, payment plug-in 114 is configured to receive and respond to requests of the server-based payment application 134 to interact with the merchant POS computer 112 to obtain check data, to modify or mark check data, and to interoperate with the server-based booking service to facilitate payment of checks.”)

establishing a third communication link [[with]] directly between the communication node of the first computer and an authorization node, the authorization node established by a third processor on a third computer connected to the at least one network, the authorization node configured by the third processor to effect payments for the requested services and confirm completion of payment by directly interacting with the communication node in a payment phase, wherein, after having completed a set-up phase and in parallel with the payment phase, the communication node is configured by the first processor to initiate the delivery phase for forwarding of the service-related secure content of the requested services from the service-provider node directly to the communication node, and after having completed the payment phase, from the communication node to the target entities;

(See Angrish, Fig. 1, “payment network gateway computer 140”, and para. [0064]: “Further, in one embodiment, block 226 involves automatically initiating a payment authorization operation via the payment network gateway computer 140 in an amount equal to the maximum expected check amount for the restaurant or table. The authorization operation may form part of a two-part authorization/charge transaction that is conventionally used for payment card transactions using digital communications. The authorization amount may vary from merchant to merchant, and could be based upon the nature of the merchant, the size of the table, or other factors. For example, if the merchant is a “fast casual” restaurant and the table is a two-top, then the authorization amount might be $100, whereas if the merchant is a fine-dining restaurant and the table is a four-top, then the authorization amount might be $500.”)

communicating, by the communication node, directly with a plurality of mobile terminals over the first communication link with respect to the requested services;
delivering, by the communication node after completion of the set-up phase and the payment phase, the service-related secure content  of the requested services directly to the plurality of mobile terminals over the first communication link, the service-related secure content to be forwarded to target entities associated to the plurality of mobile terminals;


(See Angrish, Fig. 1, “106 cellular network“, and para. [0042]: “One or more other mobile computing devices 104 may be coupled wirelessly through a cellular network 106 to public internetwork 120. Merchant LAN 108 may be implemented using wired or wireless links, and may include a WAN gateway to other merchant sites, management centers or data centers. Network 120 broadly represents one or more LANs, WANs, and/or internetworks using any of wired, wireless, terrestrial, microwave or satellite links, and may include the public Internet.”)

communicating, by the communication node, directly with the authorization node over the third communication link in relation to payments effected and confirmed for the requested services;

(See Angrish, Fig. 1, “payment network gateway computer 140”, and para. [0064]: “Further, in one embodiment, block 226 involves automatically initiating a payment authorization operation via the payment network gateway computer 140 in an amount equal to the maximum expected check amount for the restaurant or table. The authorization operation may form part of a two-part authorization/charge transaction that is conventionally used for payment card transactions using digital communications. The authorization amount may vary from merchant to merchant, and could be based upon the nature of the merchant, the size of the table, or other factors. For example, if the merchant is a “fast casual” restaurant and the table is a two-top, then the authorization amount might be $100, whereas if the merchant is a fine-dining restaurant and the table is a four-top, then the authorization amount might be $500.”)

receiving, by the communication node, directly at least one requested service from a user of a first mobile terminal of the plurality of mobile terminals over the first communication link;



However, under a conservative reading of Angrish, it does not expressly disclose the following feature. In contrast, Coady does disclose these features:
assigning, by the communication node, a cart identifier in the first mobile terminal linking the at least one requested service and the first mobile terminal to the payment to be provided for the at least one requested service.

(See also Coady, para. [0021], emphasis added: “In particular embodiments, an event management system 170 may use a "shopping cart" model to facilitate event registration. As an example and not by way of limitation, event management system 170 may present a user 101 with a plurality of event profiles. The user 101 may select one or more of the events to register for. When the user 101 selects an event profile on event management system 170, the event management system 170 may metaphorically add that item (e.g., registration for the event) to a shopping cart. If appropriate, the user 101 may also select a ticket type or a number of tickets for the event.”)

completing the set-up phase with respect to the at least one requested service received from the first mobile terminal; and
in response to the payment phase associated with the at least one requested service, forwarding the service-related secure content of at least one requested service from the service-provider node directly to the communication node, and after having completed the payment phase, from the communication node to a target entity associated with the first mobile terminal;
the set-up phase comprising:
identifying, by the first mobile terminal to the communication node, the at least one requested service;
designating, by the communication node, the service-provider node to provide the at least one requested service to the first mobile terminal;
assigning, by the communication node, a transaction identifier in the service-provider node related to a payment to be received for the at least one requested service; and
assigning, by the communication node, a cart identifier in the first mobile terminal linking the at least one requested service and the first mobile terminal to the first-payment to be provided for the at least one requested service.


(See Coady’s Figure 1, which shows a “Mobile Client System 130”, a “Network 110”, a “Check-In System 160”, and an “Event Management System 170”, and the respective links between these components, each labelled “150”)

(See also Coady, para. [0021], emphasis added: “In particular embodiments, an event management system 170 may use a "shopping cart" model to facilitate event registration. As an example and not by way of limitation, event management system 170 may present a user 101 with a plurality of event profiles. The user 101 may select one or more of the events to register for. When the user 101 selects an event profile on event management system 170, the event management system 170 may metaphorically add that item (e.g., registration for the event) to a shopping cart. If appropriate, the user 101 may also select a ticket type or a number of tickets for the event. When the user 101 is done selecting event profiles, then all the items in the shopping cart may be "checked out" (i.e., ordered) when the user 101 provides purchase information (and possibly shipment information). In some embodiments, when a user 101 selects an event profile, then that event profile may be "checked out" by automatically prompting the user for purchase information, such as, for example, the user's name and purchase information. The user 101 then may be presented with a registration webpage that prompts the user for the user-specific registration information to complete the registration. That webpage may be pre-filled with information that was provided by the user 101 when registering for another event or when establishing a user profile on the event management system 170. The information may then be validated by the event management system 170, and the registration may be completed. At this point, the user 101 may be presented with a registration confirmation webpage or a receipt that displays the details of the event and registration details. Event management system 170 may also charge or withdraw funds from a financial account associated with user 101 based on the purchase information provided by the user 101. The "shopping cart" model may be facilitated by a client system 130 operating offline from event management system 170. In particular embodiments, after a user 101 purchases a ticket for an event, the event management system 170 may transmit or otherwise make available an electronic ticket for the event, which may be accessed by the user 101 on a suitable client system, such as, for example, a mobile client system 130. Each electronic ticket may include a unique ticket identifier that may be used to identify the electronic ticket and/or the attendee/user 101. Although this disclosure describes particular means for registering for events and purchasing tickets, this disclosure contemplates any suitable means for registering for events and purchasing tickets.”)

The Examiner interprets Coady’s “The information may then be validated by the event management system 170, and the registration may be completed. At this point, the user 101 may be presented with a registration confirmation webpage or a receipt that displays the details of the event and registration details” as being conducted “in parallel with the payment phase”.

The Examiner further interprets Coady’s “Event management system 170 may also charge or withdraw funds from a financial account associated with user 101 based on the purchase information provided by the user 101” as corresponding to the claimed “payment phase”.

The Examiner further interprets Coady’s “In particular embodiments, after a user 101 purchases a ticket for an event, the event management system 170 may transmit or otherwise make available an electronic ticket for the event, which may be accessed by the user 101 on a suitable client system, such as, for example, a mobile client system 130” as corresponding to the claimed “forwarding the secure content relating to at least one requested service selected by a user of a first mobile terminal … after having completed the payment phase, from the communication node to a target entity associated with the first mobile terminal to complete the delivery phase”.

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to combine the method for mobile phone based payment system for paying for a restaurant meal, as taught by Angrish above, with the mobile phone based payment system for paying for (and receiving) an event ticket (e.g. sports or concert event), as taught by Coady 
Furthermore, because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In regards to method claims 36-42, these claims are rejected on the same grounds as their respective apparatus claims 24-30. 
In regards to claim 44, it is rejected on the same grounds as claim 35.

RESPONSE TO ARGUMENTS
Re: Claim Rejections - 35 USC § 101 
In regards to revised Step 2A, Prong Two of the Alice/Mayo analysis, the pending claims recite an “abstract idea”, because the judicial exception is not integrated into a "practical application" of that exception. 
More specifically, according to the USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance in the Federal Register’s “Notices”, at Vol. 84, No. 4, p.54-55, (Jan. 7, 2019), at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf (emphasis added): 
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

In contrast, the presently pending claims are so broad that they impose no meaningful limit on the judicial exception, such that the claim is not more than a drafting effort designed to monopolize the judicial exception. 
More specifically, all additional elements in the claims (that are added to the judicial exception) merely do “no more than generally link the use of a judicial exception to a particular technological environment or field of use”. 
For example, the “secure content” could be items as different as (1) video files subject to “digital rights management (DRM)” (see, for example, US 2014/0039945 A1 to Sasamoto et al.), and (2) tickets to a concert event or sports event, (see, for example US 2014/0039945 A1 to Coady et al. and US 2010/0268649 A1 to Roos et al.).
Moreover, page of the present application’s specification defines “secure content” as being (3) ticket data that is “loaded onto … a contactless smartcard issued by a public transportation operator (PTO)”. 
Therefore, the Examiner recommends to the Applicants to amend the independent claims to recite ALL of the following features of the specific embodiment disclosed in page 7 of the specification and shown in the Figures 1a through 1f:
That the claimed “secure content” is “in the form of ticket data is ordered from and forwarded to a mobile terminal”
That the claimed “target entity” is “a contactless smartcard issued by a public transportation operator (PTO)”.
Support for these amendments is disclosed in a specific embodiment discussed in page 7, lines 5-15 of the originally filed specification, and shown in Figures 1a through 1f.
Such amendments recite a specific “practical application”, and therefore overcome the revised Step 2A, Prong Two of the Alice/Mayo analysis, because the amendments integrate a judicial exception into a practical application that applies, relies on, or uses the judicial exception (abstract idea) in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the judicial exception (abstract idea).

Re: Claim Rejections - 35 USC § 103 
The previously presented 35 USC § 103 rejections of claims 23-42 and 44, have been amended, in light of the amendments to the claims, to refer to different paragraphs in the previously recited references.
More specifically, the Examiner interprets that the Figure 1 in Angrish discloses the following claimed features:
“mobile computing devices 102”, and “mobile computing devices 104” in Angrish Fig. 1, which the Examiner interprets as corresponding to the claimed “plurality of mobile terminals”;
“merchant local area network (LAN) 108” in Angrish Fig. 1,  which the Examiner interprets as corresponding to the claimed “one network for direct communication with a plurality of mobile terminals connected to the at least one network”; and
“merchant booking computer 110”, and a “merchant point-of-sale (POS) computer 112” in Angrish Fig. 1,  which the Examiner interprets as corresponding to the claimed “first computer
“server-based payment application 134” in “service provider computer system 130” in Angrish Fig. 1,  which the Examiner interprets as corresponding to the claimed “service-provider node”; and
“payment network gateway computer 140” in Angrish Fig. 1,  which the Examiner interprets as corresponding to the claimed “authorization node”.)
In the middle of page 30 of the Arguments filed on Nov. 19, 2021, the Applicant argues: 
PHOSITAs understand that Angrish merely describes and suggests that the service provider system 130 itself communicates with the payment network gateway computer 140 to process payment authorization initiated by a diner. See Angrish at paragraphs [0046] and [0047] with reference to Fig. 1, paragraphs [0063] and [0065] with reference to Fig. 2 (Blocks 224 to 228), and paragraphs [0076] to [0081] with reference to Fig. 4 (Blocks 414 to 418).

The Examiner partially agrees with this argument, and expressly cites the following paragraphs that disclose the relationship between Angrish’s the payment application 134 in computer system 130 and payment gateway computer 140:
(See Angrish, para. [0047]: “In general, the payment application 134 is configured to receive instructions from payment logic and/or booking-payment application 103 to pay the amount of a guest check and to initiate a payment transaction in a payment network by sending messages or instructions to payment network gateway computer 140. For purposes of clarity, the payment network gateway computer 140 broadly represents elements of a payment network without unnecessary details relating to accepting bank computers and other elements.”)

(See Angrish, para. [0068]: “In one embodiment, the payment plug-in 114 is configured to cause merchant POS computer 112 to generate and display a graphical button on the console for a check which when selected initiates the payment process to claim payment for the check. Using this function, service staff at the restaurant can cause the merchant POS computer 112 to communicate via the plug-in 114 with the service provider computer system 130 and mobile app 103 to close out the transaction with the diner's pre-selected credit card and pre-selected tip-amount. In other embodiments, the foregoing function may involve the service provider computer system 130 initiating a payment transaction via payment gateway computer 140 as described in connection with FIG. 4.”)

Therefore, the Examiner requests an explanation from the Applicant as to how the claimed direct connection between the “communication node” to a “(payment) authorization node” has a functional benefit over Angrish’s disclosure of an indirect connection to “payment network gateway computer 140”, because these appear to be obvious variations.
Regarding, Figure 1 and para. [0008] in the secondary reference Coady, it discloses “a check-in system 160”, and “an event management system 170”, but makes no specific reference to a payment authorization node or system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2013/0035969 A1 to Fisher, Published Feb. 7, 2013.  
(See para. [0012]: “FIG. 1 illustrates one implementation of a communication system 100. The communication system 100 includes a hand-held, wireless mobile communication device 102 a point-of-sale device 104 and a remote server 106. In one implementation, the mobile communication device 102 includes a mobile application (discussed in greater detail below) that permits a user of the mobile communication device 102 to conduct payment transactions. Payment transactions can include, for example, using contactless payment technology at a retail merchant point of sale (e.g., through point of sale device 104), using mobile/internet commerce (e.g., purchase tickets and products, etc.), storage of payment information and other digital artifacts (receipts, tickets, coupons, etc), storage of banking information (payment account numbers, security codes, PIN's, etc.), and accessing banking service (account balance, payment history, bill pay, fund transfer, etc.), and so on.”)

US 5,724,520 A to Goheen.  Published Mar. 3, 1998.
(See col.6, line 61 to col.7, line 31: “Referring now to FIG. 3, the invention is shown comprised of a central computer 10 which is a main frame computer that holds all the basic flight information, the reservation name of the passenger, the telephone number of the passenger, the reservation number assigned to the passenger once payment and the identification card number of the passenger along with information 

Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614 and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-

Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695

March 12, 2021